Clark, J.
The particular paragraph of the charge complained of is almost a literal extract from the Penal Code, which provides as follows : —
“Any person who advises or agrees to the commission of an offence, and who is present when the same is committed, is a principal thereto, whether he aids or not in the illegal act.” Penal Code, art. 78.
The evidence adduced upon the trial tended to support the theory that the homicide was committed by Tom Taylor, the brother of appellant, and that the appellant was present, and, knowing the unlawful intent of his brother, aided him by acts and perhaps encouraged him by words. His presence may be regarded as indisputable, and it is an inference fairly and naturally arising from the evidence that he at least agreed to the commission of the offence. The aid rendered— and the evidence to that effect must be assumed as true upon appeal — must have been preceded by an agreement to aid before its rendition. Such agreement may be implied from acts as well as from positive declarations. Upon this state of the case an instruction cannot be regarded as erroneous or inapplicable which informs the jury that if they “ should find that the defendant had advised, consented, or agreed to the killing of said Beard by said Tom Taylor, and was actually present when said Beard was so killed, then you will find the defendant guilty of murder in the second degree; ” such charge being coupled with full explanations as to the characteristics of that grade of homicide, and as to other pertinent facts which, if found true, would render the defendant upon trial a principal in law.
The charge of the court upon the law of circumstantial testimony fully informed the jury upon that branch of the law, although it is not clear to us that such a charge was essential. The appellant’s presence at the scene of the homicide was established by competent evidence of a positive nature, and the active participancy of more than one person in the perpetration of the homicide was equally es*104tablished. It was well enough, however, for the court to have given the appellant the benefit of an instruction resting upon a theory that his inculpation and. identification with the homicide were based upon circumstantial testimony, and upon that view of the case the legal obligation resting upon the court to give the jury an appropriate instruction was fully met and discharged.
The first instruction requested by appellant, and refused by the court, was perfectly embodied in the main charge, and the second instruction requested has never been regarded as law in this State, and necessary to be given to a jury upon the trial of a cáse dependent upon circumstantial evidence. In such case, each fact in a chain of facts from which the main fact in issue is to be inferred, must, it is true, be established by competent evidence; which is merely another way of stating the proposition that each fact in such chain must be established in proof by- evidence, for any other evidence save competent evidence is, in legal contemplation, no evidence. But these isolated facts need not be proved by the same weight and force of evidence as if each one were the main fact in issue; neither need all the facts in evidence before the jury be consistent with each other and the main fact to be proved. The only rule which can be regarded as of practical application in the administration of the law is, that the legal test is the sufficiency of the evidence to satisfy the understanding and conscience of the jury, and to produce in their minds a moral certainty of the guilt of the prisoner, to the exclusion of every reasonable doubt. When a jury is substantially informed of this requisite, as was done in this case, the law is satisfied. Brown v. The State, 23 Texas, 195., In Harrison’s Case (6 Texas Ct. App. 42) it was not intended by this court to prescribe any particular formula for a charge upon circumstantial evidence, or to indorse as literally accurate and exact the instruction requested, but merely to indicate that in a proper case some charge upon circumstantial evidence should not *105be ignored, especially when requested. The opinion must, therefore, be restricted to that extent.
From a portion of the evidence adduced upon the trial, the jury might have concluded that the appellant was merely a witness to the rencontre, and was not culpable. Other portions of the evidence amply support the conclusion that he was a criminal participant. The jury have seen fit to adopt the latter as the true conclusion ; and, amid this conflict, their verdict, being not unsupported, must stand upon appeal. The judgment is affirmed.

Affirmed.